DETAILED ACTION
	This is the first office action for US Application 17/549,644 for an Integrated Bearing Assembly.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 13 July 2022 is acknowledged.
Claims 17-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 13 July 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 7-9, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0073773 to Grushkowitz et al.  Regarding claim 1, Grushkowitz et al. discloses an integrated bearing assembly (see figure 2) comprising an integrated bearing support comprising at least one bearing support panel (30), and at least one side panel (32) extending away from the at least one bearing support panel.  There is at least one bearing (20A) attached to the at least one bearing support panel (30) of the integrated bearing support.  There is a shaft (16) extending through the at least one bearing, and a solar module mounting structure (14) coupler coupled to the shaft.
Grushkowitz et al. does not disclose the bearing support panel and at least one side panel as formed from a folded metal plate.  However, the decision to make two pieces integral or one-piece is a design preferences, and the material used to form the panel is a design preference that would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention, based on strength and cost considerations.
Regarding claim 2, the at least one bearing comprises two bearings (see paragraph 40) attached to the at least one bearing support panel of the integrated bearing support.  
Regarding claim 3, Grushkowitz et al. does not disclose the bearing as plastic.  However, the material used is a design preference that would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention based on cost and material strength considerations.
	Regarding claim 7, the at least one side panel (32) in the integrated bearing support comprises two side panels (one on each side of 22, 24) disposed on opposing sides of the at least one bearing support panel.  Regarding claim 8, the at least one side panel (32) in the integrated bearing support extends perpendicular to the at least one bearing support panel (30).  
Regarding claim 9, the at least one bearing support panel comprises two bearing support panels, and the at least one bearing comprises two bearings attached to the at least one bearing support panel of the integrated bearing support, the two bearings attached to respective ones of the two bearing support panels (see paragraph 40 describing multiple bearing supports across the assembly).
Regarding claim 15, Grushkowitz et al. discloses the shaft as extending along a first axis, but does not disclose the shaft as configured to flex along a second axis perpendicular with the first axis.  However, the flexibility of the shaft is dependent upon the type of material used to form the shaft.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention to form the shaft of a material with some degree of flexibility along an axis perpendicular to the first axis, to prevent fracture of the shaft.

Allowable Subject Matter
Claims 4-6, 10-14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2020/0373878 to Smith
US 2017/0234580 to Worden
US 2020/0076355 to Hudson
US 2015/0316639 to Russ
US 8893445 to Yen
The above prior art discloses various solar module supports.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M MARSH whose telephone number is (571)272-6819. The examiner can normally be reached Mon-Thurs 9 am-7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN M. MARSH
Primary Examiner
Art Unit 3632



/STEVEN M MARSH/           Primary Examiner, Art Unit 3632